Title: To George Washington from Lafayette, 8 October 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



My dear General.
Paris October the 8th [1786]

This Will Be presented By Mr le Coulteux a Relation to the Respectable House of french Merchants By that Name who is Going to Settle in America—I Beg You to Honour Him With Your patronage and Advices.
Not Knowing when this Will Reach You I only add My Respects Most Affectionate to Mrs Washington—Remember me to George, to the Young ones, to all friends.
A treaty of Commerce is Signed Between france and England Who are to treat Each other like the Most favoured European Nation—Which Will not interfere With the Views of the United States. With those Sentiments of Respect and love which My dear general Knows to Be So deeply Rooted in my filial Heart I Have the Honour to be Your Most affectionate friend

Lafayette

